Title: To Benjamin Franklin from Edward Macatter, 28 July 1780
From: Macatter, Edward
To: Franklin, Benjamin


Hond. sirMorlaix the 28th. July 1780.
My friends and Agents in Morlaix, Messrs. Jno. Diot & Co, have forwarded to Your Excellency an abstract of my Journal and have acquainted you that I brought 18 prisonners, which were lodged in the Gaol of this Town.
This day the Commissary of this town has acquainted me that he intended to send over to England, by the Britannia Carteel ship Captn. John Floyd Master, the above prisonners; the Uncertainty of their being to be Exchanged hereafter for Americans, has induced me to Request from the Commissary that they Shou’d not be Sent off, untill fresh Orders be issued from Your Excellency for their fate, and I woud like Rather to maintain ’em in Gaol at my Own Expences, than to have ’em lost for the Congress.
Altho’ the remaining time of my Cruize is but Short, I hope to make it Good, and that ’ere ’tis over, I Shall fetch great many more Prisoners in So much as to be Worthwhile Sending a Carteel Ship Over to England to have a like Number of my poor distressed Countrymen Exchanged, God may Send it!
I Expect Your Excellency will take Care that these 18. prisonners of myne Shall not be Exchanged, but for a like number of Americans, for, Endeed, not one single man wou’d go any more to Sea with me, Were they not Sure Your Excellency wou’d do so.
I Still must Crave your Protection and good Offices, and I Shall Spare no Opportunity to prove to Your Excellency that I am not undeserving of Same, Nay at the risk of my Life and bottom.
The favor of your answer I beg your Excellency will direct for me to Messrs. Jno. Diot & Co.
I Expect to sail to morrow, if the wind answers.
I Remain Most Respectfully Honored sir Your most obedient and most Humble Servant
Edward Macatter
To His Excellency B. Franklin
 
Notation: Capt. Maccatter. July 28. 80
